 1 McGREGOR W. SCOT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant U.S. Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
    UNITED STATES OF AMERICA
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. 1:19-po-00037-SAB
12                        Plaintiff,                  [Citation #6044874 CA/74]
13   v.                                               MOTION AND ORDER FOR DISMISSAL
14   LEAH D. LUGO,
15                        Defendant.
16

17

18          The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 Michael G. Tierney, Assistant United States Attorney, hereby moves to dismiss Case No. 1:19-po-
20 00037-SAB [Citation #6044874 CA/74] against LEAH D. LUGO without prejudice in the interest of

21 justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

22 DATED: April 8, 2019                                 Respectfully submitted,

23                                                      McGREGOR W. SCOTT
                                                        United States Attorney
24
                                                By:     /s/ Michael G. Tierney
25                                                      MICHAEL G. TIERNEY
                                                        Assistant U.S. Attorney
26

27

28
                                                       1
29

30
 1
                                                 ORDER
 2

 3          IT IS HEREBY ORDERED that Case Number 1:19-po-00037-SAB [Citation #6044874 CA/74]
 4 against LEAH D. LUGO be dismissed without prejudice, in the interest of justice.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     April 8, 2019
                                                    UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                      2
29

30
